 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CEDRIC EUGENE GREEN,                                Case No.: 3:18-cv-01804-CAB-BLM
     CDCR #F-38011
12
                                                         ORDER DENYING PLAINTIFF’S
13                                      Plaintiff,       MOTION FOR LEAVE TO FILE
                                                         THIRD AMENDED COMPLAINT
14                       vs.
15                                                       [Doc. No. 23]
16   R. SOLIS; J. WILBORN; J. MARTINEZ;
17   S. RINK; J. CLAYTON; DR. S. BEYER,
18                                  Defendants.
19
20
21
22         Currently before this Court is Plaintiff’s “Motion for Leave to Amend Second
23   Amended Complaint pursuant to Federal Rule of Civil Procedure 15(a)(2). (Doc. No. 2.)
24   For the reasons set forth below, Plaintiff’s Motion is DENIED.
25   I.    Procedural History
26         On August 2, 2018, Cedric Eugene Green (“Plaintiff”), a prisoner incarcerated at
27   California Men’s Colony located in San Luis Obispo, California, and proceeding pro se,
28   filed a civil complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 1.) Plaintiff claimed his

                                                     1
                                                                            3:18-cv-01804-CAB-BLM
 1   constitutional rights were violated when he was previously housed at the Richard J.
 2   Donovan Correctional Facility (“RJD”) in 2016. (Id. at 1.) In addition, he filed a Motion
 3   to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (Doc. No. 5).
 4          On October 3, 2018, this Court GRANTED Plaintiff’s Motion to Proceed IFP and
 5   DISMISSED his Complaint pursuant to 28 U.S.C. § 1915(e)(2) & § 1915A. (Doc. No.
 6   6.) Plaintiff later filed a “Motion to Reconsider” the Court’s October 3, 2018 Order
 7   which was DENIED by the Court on October 31, 2018. (Doc. Nos. 9, 10.) Plaintiff then
 8   filed his First Amended Complaint (“FAC”), along with a “Motion for Joinder.” (Doc.
 9   Nos. 12, 13.)
10          On January 4, 2019, the Court again DISMISSED Plaintiff’s FAC pursuant to
11   pursuant to 28 U.S.C. § 1915(e)(2) & § 1915A. (Doc. No. 14.) On March 4, 2019,
12   Plaintiff filed his Second Amended Complaint (“SAC”). (Doc. No. 19.) In his SAC,
13   Plaintiff added defendants and claims that were not raised in either his original Complaint
14   or his FAC. The Court DISMISSED all of Plaintiff’s claims and Defendants found in his
15   SAC with the exception of Plaintiff’s retaliation claims against Defendant Solis. (Doc.
16   No. 20). The Court directed the United States Marshals Service (“USMS”) to effect
17   service of the summons and SAC on Defendant Solis. (Id.)
18          On May 14, 2019, Plaintiff filed a “Motion for Leave to Amend Second Amended
19   Complaint” to which a proposed “Third Amended Complaint” is attached. (Doc. No.
20   23.)
21   II.    Motion to Amend pursuant to FRCP 15(a)(2)
22          Federal Rules of Civil Procedure 15(a)(2) provides that “a party may amend its
23   pleading only with the opposing party’s written consent or the court’s leave.” Id. This
24   rule also states that the “court should freely give leave when justice so requires.” Id.
25          When evaluating a motion to amend under Rule 15, the Court considers: (1)
26   whether there has been undue delay, bad faith, or dilatory motive on the part of the
27   moving party; (2) whether there have been repeated failures to cure deficiencies by
28   previous amendments; (3) whether there has been undue prejudice to the opposing party

                                                   2
                                                                              3:18-cv-01804-CAB-BLM
 1   “by virtue of the allowance of the amendment”; and (4) whether amendment would be
 2   futile. Sharkey v. O’Neal, 778 F.3d 767, 774 (9th Cir. 2015) (quoting Foman v. Davis,
 3   371 U.S. 178, 182 (1962)).
 4         Plaintiff’s purpose in seeking leave to file an amended complaint is not to correct
 5   the deficiencies of pleading that the Court has repeatedly informed him of but rather it is
 6   to “include ‘new defendants’ and ‘new claims’.” (Pl.’s Mot., Doc. No. 23 at 2.) Plaintiff
 7   also requests that these new claims “relate back” to the filing of the original Complaint.
 8   (Id.) Finally, Plaintiff alleges that “all counts and claims of this civil action [arose] on
 9   August 15, 2016 in the same series of transactions and occurrences as established by
10   prison officials” purportedly documented in his attempts to administratively exhaust his
11   grievances. (Id.)
12         As an initial matter, the Court finds that Plaintiff has engaged in “undue delay” in
13   bringing these new claims and defendants. Plaintiff initially filed this action on August
14   2, 2018. (See Doc. No. 1.) In his original Complaint, Plaintiff did not raise any
15   excessive force claims or name Beltran, Rios, Lucero, or Kang as Defendants. (Id.) The
16   Court notified Plaintiff of the deficiencies that were found in his original Complaint and
17   permitted him leave to file an amended pleading. (See Doc. No. 6.) Plaintiff filed a
18   motion for reconsider which was DENIED by the Court, but Plaintiff was permitted
19   additional time to comply with the Court’s Order requiring him to file an amended
20   pleading. (See Doc. Nos. 9, 10.) Plaintiff ultimately filed his First Amended Complaint
21   (“FAC”) on November 28, 2018. (Doc. No. 13.) In Plaintiff’s FAC he did not include
22   any claims of excessive force nor did he name Beltran, Rios, Lucero, or Kang as
23   Defendants. Plaintiff’s FAC was DISMISSED for failing to state a claim but he was
24   again given leave to file an amended pleading in order to correct the deficiencies of
25   pleading identified in the Court’s Order. (See Doc. No. 14.)
26         Instead of filing an amended pleading, Plaintiff filed another motion for
27   reconsideration. (See Doc. No. 16.) This motion did not raise any excessive force claims
28   nor did Plaintiff request leave to add new claims or defendants. (Id.) The Court

                                                    3
                                                                                3:18-cv-01804-CAB-BLM
 1   DENIED the motion but GRANTED Plaintiff additional time to file an amended pleading
 2   to correct the deficiencies of pleading identified in the Court’s January 4, 2019 Order.
 3   (Doc. No. 18.) On March 4, 2019, nearly seven months after filing this action, Plaintiff
 4   filed his Second Amended Complaint (“SAC”). (See Doc. No. 19.)
 5          In his SAC, for the first time, Plaintiff added excessive force claims that were
 6   unrelated to the other claims found in his previous pleadings. (See id. at 16-17.) In
 7   addition, Plaintiff named Beltran and Rios as Defendants for the first time. (See id. at 3.)
 8   On April 9, 2019, this Court issued an Order dismissing these claim against Beltran and
 9   Rios by finding, in part, that Plaintiff offered “no plausible facts indicating that [the
10   alleged excessive force] arose out of the ‘same transaction, occurrence, or series of
11   transactions.’” (Doc. No. 20 at 11 (citing Fed.R.Civ.P. 20(a)(2)(A).) The Court severed
12   all claims against Bertran and Rios and informed Plaintiff that the dismissal was without
13   prejudice to permit Plaintiff to file a separate action regarding these claims. (Id. at 11-
14   12.)
15          Instead, Plaintiff filed this proposed TAC that is currently before the Court on May
16   14, 2019. (See Doc. No. 23.) In addition, to renaming Bertran and Rios despite the
17   Court’s previous Order, Plaintiff adds two additional parties, Lucero and Kang who were
18   not previously named in any pleading. (See id.at 5-6.) Plaintiff has not set forth any
19   rationale as to why he waited nearly seven months to raise the claims against Bertran and
20   Rios and nine months to raise claims against Lucero and Kang after the filing of his
21   original Complaint. Thus, the Court finds that Plaintiff has engaged in “undue delay.”
22   Sharkey, 778 F.3d at 774.
23          In addition, Plaintiff has also been given repeated opportunities to correct the
24   claims the Court found deficient. Each time the Court provided Plaintiff with the legal
25   standard for the deficient claims and gave him the opportunity to file amended pleadings.
26   (See Doc. Nos. 6, 10, 14.) Plaintiff was also given additional extensions of time to assist
27   him in the attempt to correct the deficiencies of pleading found by the Court. (See Doc.
28   Nos. 10, 18.) On April 9, 2019, the Court issued its Order dismissing all the claims in

                                                    4
                                                                                3:18-cv-01804-CAB-BLM
 1   Plaintiff’s SAC with the exception of the retaliation claim against Solis. (See Doc. No.
 2   20 at 12.) The Court permitted Plaintiff to proceed with those claims and directed the
 3   USMS to serve the SAC and summons upon Solis. (Id. at 12.)
 4          Finally, the Court finds that Plaintiff’s attempt to re-allege retaliation claims
 5   against Defendants Wilborn, Martinez, Rink, Clayton and Beyer is futile. The Court has
 6   previously instructed Plaintiff with regard to the elements required to state a retaliation
 7   claim. (See Doc. No. 14 at 5-10; Doc. No. 20 at 6-7.) Specifically, Plaintiff was
 8   informed that a retaliation claim has five elements. Brodheim v. Cry, 584 F.3d 1262,
 9   1269 (9th Cir. 2009). First, Plaintiff must allege that the retaliated-against conduct is
10   protected. Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012).1 Second, Plaintiff
11   must allege Defendants took adverse action against him.2 Rhodes v. Robinson, 408 F.3d
12   559, 567 (9th Cir. 2005). Third, Plaintiff must allege a causal connection between the
13   adverse action and the protected conduct.3 Watison, 668 F.3d at 1114. Fourth, Plaintiff
14   must allege the “official’s acts would chill or silence a person of ordinary firmness from
15   future First Amendment activities.” Rhodes, 408 F.3d at 568 (internal quotation marks
16   and emphasis omitted).4 Fifth, Plaintiff must allege “that the prison authorities’
17   retaliatory action did not advance legitimate goals of the correctional institution....” Rizzo,
18
19
     1
      The filing of an inmate grievance is protected conduct. Rhodes v. Robinson, 408 F.3d 559, 568 (9th
20   Cir. 2005).
21   2
      The adverse action need not be an independent constitutional violation. Pratt, 65 F.3d at 806. “[T]he
22   mere threat of harm can be an adverse action....” Brodheim, 584 F.3d at 1270.

23   3
      Because direct evidence of retaliatory intent rarely can be pleaded in a complaint, allegation of a
     chronology of events from which retaliation can be inferred is sufficient to survive dismissal. Watison,
24   668 F.3d at 1114 (citing Pratt, 65 F.3d at 808 (“[T]iming can properly be considered as circumstantial
25   evidence of retaliatory intent.”)).

26   4
       “[A] plaintiff who fails to allege a chilling effect may still state a claim if he alleges he suffered some
     other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,” Robinson, 408 F.3d at 568 n.11.
27   That the retaliatory conduct did not chill Plaintiff from suing the alleged retaliator does not defeat the
     retaliation claim at the motion to dismiss stage. Id. at 569.
28

                                                           5
                                                                                           3:18-cv-01804-CAB-BLM
 1   778 F.2d at 532; Watison, 668 F.3d at 1114-15. (Doc. No. 14 at 5-10; Doc. No. 20 at 6-
 2   7.)
 3          The Court found that both Plaintiff’s FAC and SAC lacked at least one of the
 4   requisite elements of a retaliation claim which is a plausible “causal connection” between
 5   his protected conduct and the actions taken by Defendants. (Id. citing Watison, 668 F.3d
 6   at 1114.) Plaintiff’s proposed TAC fares no better. Plaintiff’s allegations simply state
 7   that Defendants “were aware of Plaintiff’s use of the appeals system.” (Doc. No. 23 at
 8   9.) Simply being “aware” Plaintiff had filed grievances does not necessarily show that
 9   any of the Defendants actions were taken because of a specific grievance filed by
10   Plaintiff. “Determining whether a complaint states a plausible claim for relief [is] . . . a
11   context-specific task that requires the reviewing court to draw on its judicial experience
12   and common sense.” Iqbal, 556 U.S. at 678. The “mere possibility of misconduct” or
13   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
14   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
15   (9th Cir. 2009).
16          Here, Plaintiff has been given the opportunity to correct the deficiencies of
17   pleading and has failed to do so. Thus, the Court finds that further attempts to amend
18   would be futile.
19   III.   Conclusion and Order
20          Good cause appearing, IT IS HEREBY ORDERED that:
21          Plaintiff’s “Motion for Leave to Amend Second Amended Complaint” (Doc. No.
22   23) is DENIED.
23          IT IS SO ORDERED.
24   Dated: May 24, 2019
25
26
27
28

                                                   6
                                                                               3:18-cv-01804-CAB-BLM
